Case 1:19-cv-25168-BB Document 61 Entered on FLSD Docket 07/08/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


  WOODFOREST NATIONAL BANK,

          Plaintiff,                                  CASE NO. 1:19-cv-25168
  v.

  FREEMAN ORTHODONTICS, P.A., a Florida
  corporation,        FREEMAN        MOBILE
  ORTHODONTICS, PLLC, a Florida professional
  limited liability company, INTERSTELLAR
  DISRUPTION LLC, a New Mexico limited
  liability company, GOBIG.LY LLC, a Delaware
  limited liability company, CHRISTOPHER
  FREEMAN, individually, WAYNE PEARSON,
  individually,    and   JEFFREY    WILSON,
  individually,

        Defendants.
  ______________________________________/

       PLAINTIFF’S MOTION REQUESTING ORDER REQUIRING COMPLETION OF
                          FACT INFORMATION SHEET

         COMES NOW, Plaintiff, WOODFOREST NATIONAL BANK (“Woodforest”) pursuant

 to Fed. R. Civ. P. 69(a)(2) and Fla. R. Civ. P. 1.560(b) and hereby requests that this Court order

 Defendants JEFFREY WILSON (“Wilson”) and WAYNE PEARSON (“Pearson”) to complete

 the Fla. R. Civ. P. Form 1.977 Fact Information Sheet and states as follows:

                                        BACKGROUND

         1.      Woodforest filed its Complaint (D.E. 1) in this action on December 16, 2019

 against Wilson, Pearson, FREEMAN MOBILE ORTHODONTICS, PLLC (“Freeman Mobile”),

 FREEMAN ORTHODONTICS, P.A. (“Freeman, P.A.”), INTERSTELLAR DISRUPTION LLC

 (“Interstellar”), GOBIG.LY LLC (“Gobig.ly”) (Freeman Mobile, Freeman, P.A., Interstellar, and
Case 1:19-cv-25168-BB Document 61 Entered on FLSD Docket 07/08/2020 Page 2 of 5




 Gobig.ly are collectively referred to as the “Borrowers”), CHRISTOPHER FREEMAN

 (“Freeman”) (Freeman, Pearson, and Wilson are, collectively, the “Guarantors”).

        2.      On March 27, 2020, Pearson filed his Answer to the Complaint. (D.E. 36).

        3.      On March 31, 2020, Wilson filed his Answer to the Complaint. (D.E. 41).

        4.      On April 8, 2020 the Clerk of Court entered Judgment as to Gobig.ly. (D.E. 45).

 Plaintiff subsequently explained that the Borrowers are jointly and severally liable under the

 subject Loan and requested that the Court entered default final judgment against Gobig.ly upon

 resolution of liability of all Defendants. (D.E. 47).

        5.      On April 23, 2020, Woodforest filed its Motion for Summary Judgment. (D.E. 50).

        6.      On May 17, 2020, Defendants Freeman Mobile, Freeman, P.A., Interstellar, and

 Freeman filed a Suggestion of Bankruptcy with this Court. (D.E. 56).

        7.      On June 11, 2020 this Court entered Plaintiff’s Motion for Summary Judgment as

 to the remaining, non-bankrupt Defendants, Pearson and Wilson. (D.E. 59).

        8.       On June 11, 2020, this Court entered Final Judgment in favor of Woodforest

 against Wilson and Pearson in the amount of $6,500,000.00 plus pre-judgment interest and post-

 judgment interest, and further reserving jurisdiction to enter further orders as may be proper,

 including for attorney’s fees and costs. [D.E. 60].

        9.      Plaintiff now seeks to execute its Judgment against Pearson and Wilson, and in aid

 of that effort seeks to take discovery by having Pearson and Wilson complete Fla. R. Civ. P. Form

 1.977, made applicable to this case through Fed. R. Civ. P. 69(a)(2), and to ensure its return to

 Plaintiff’s counsel with supporting documents.

                                        MEMORANDUM OF LAW
Case 1:19-cv-25168-BB Document 61 Entered on FLSD Docket 07/08/2020 Page 3 of 5




        Federal Rule of Civil Procedure 69(a)(2) provides that “[i]n aid of the judgment or

 execution, the judgment creditor . . . may obtain discovery . . . as provided in these rules or by the

 procedure of the state where the court is located.” Florida Rule of Civil Procedure 1.560(b)

 provides that “[i] n addition to any other discovery available to a judgment creditor under this rule,

 the court, at the request of the judgment creditor, shall order the judgment debtor or debtors to

 complete form 1.977, including all required attachments, within 45 days of the order or such other

 reasonable time as determined by the court. Failure to obey the order may be considered contempt

 of court.” Further, Courts in this District have recognized that Form 1.977 is made applicable to

 cases pending before them through Fed. R. Civ. P. 69. See, e.g. Whitwam v. JetCard Plus, Inc.,

 304 F.R.D. 664, 666 (S.D. Fla. 2015); Flava Works, Inc. v. A4A Reseau, Inc., No. 14-23208-CIV,

 2015 U.S. Dist. LEXIS 186012, at *6 (S.D. Fla. July 20, 2015).

        Here, Woodforest has obtained a Judgment against Pearson and Wilson, and wishes to

 secure the completion of Form 1.977 as permitted by Fla. R. Civ. P. 1.560 and Fed. R. Civ. P. 69.

 To that end, Woodforest requests that this Court enter an order requiring completion of the attached

 Exhibit 1, which is Form 1.977 adapted to this case’s style. In addition, and as provided by Fla. R.

 Civ. P. 1.560(b), Woodforest seeks to have this Court order that the failure of Pearson and Wilson

 to complete and return the attached form may be considered contempt of Court.

        WHEREFORE, pursuant to Fla. R. Civ. P. 1.560(b), made applicable to these proceedings

 through Fed. R. Civ. P. 69(a)(2), Woodforest requests that this Court issue an order to Wilson and

 Pearson to each complete the Fact Information Sheet attached hereto at Exhibit 1 and return it to

 Woodforest’s counsel together with all supporting documents within 45 days of entry of such

 order, and to further provide that failure to obey such order may be considered contempt of Court.
Case 1:19-cv-25168-BB Document 61 Entered on FLSD Docket 07/08/2020 Page 4 of 5




                    CERTIFICATION OF GOOD FAITH CONFERENCE

        Pursuant to Local Rule 7.1(a)(3), counsel for Plaintiff contacted Mr. Pearson and Mr.

 Wilson prior to filing this motion via email on June 22, 2020 and June 23, 2020, at which point

 Mr. Pearson advised he preliminarily believed he intended to object, but needed through July 3,

 2020 to confirm with Mr. Wilson. Counsel for Plaintiff agreed to provide the requested time for

 further review of their position on June 24, 2020, and never received any further indication from

 Mr. Pearson or Mr. Wilson. Having received no indication that their position has changed,

 therefore, Plaintiff’s counsel believes that Mr. Pearson and Mr. Wilson still intend to oppose this

 Motion.


                                              Respectfully submitted,

                                              /s/ Peter J. Maskow
                                              Manuel Farach, Esq.
                                              Florida Bar No. 612138
                                              Peter Maskow, Esq.
                                              Florida Bar. No. 91541

                                              McGLINCHEY STAFFORD, PLLC
                                              1 East Broward Boulevard, Suite 1400,
                                              Ft Lauderdale, Florida 33301
                                              Tel.: (954) 356-2501 (main)
                                              Fax: (954) 333-3846 (facsimile)
                                              mfarach@mcglinchey.com
                                              pmaskow@mcglinchey.com
                                              ajairam@mcglinchey.com
                                              dtironi@mcglinchey.com
                                              Counsel for Plaintiff
Case 1:19-cv-25168-BB Document 61 Entered on FLSD Docket 07/08/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been furnished via the following

 manner this 8th day of July, 2020 to the parties below:

 Via CM/ECF

 Jason P. Zielinski, Esq.
 ZIELINSKI & ASSOCIATES, P.A.
 800 East Broward Blvd., Suite 702
 Fort Lauderdale, FL 33301
 jzielinski@zielinski-associates.com
 Counsel for Defendants Christopher Freeman,
 Freeman Mobile Orthodontics PLLC, Freeman
 Orthodontics, P.A. and Interstellar Disruption, LLC

 VIA U.S. MAIL

 Wayne Pearson
 19586 David Ford Road
 Springdale, Arkansas 72764
 Defendant

 Gobig.ly LLC
 c/o A Registered Agent, Inc.
 8 The Green, Suite A
 Dover, DE 19901
 Defendant

 Jeffrey Wilson
 14385 Foothill Road
 Golden, CO 80401
 Defendant



                                                      _/s/ Peter J. Maskow__________________
                                                      Attorney
